DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Response to Amendments and Arguments
Regarding the rejection to claims under 35 U.S.C. §112(a), applicant amended independent claims 1 and 11 by deleting “a function corresponding to” from some limitations. The amendment resolved the issue under §112(a). The rejection under §112(a) has been withdrawn. 

	Although the amendment intended to address the issue under §112(a), the amendment also changed the claimed feature or scope. After reviewing amended claims, the examiner believes the previously cited prior art reference meets limitations of amended independent claims. 

	In the Remarks (pages 8-9), applicant stated that independent claim 1 and claim 11 are based on specification ([0192-0197]) and a drawing (Fig. 6). 	The examiner compared features defined by limitations recited in an independent claim with that described in the previously cited reference (Park, US PG Pub. 2017/0076724) cited in the non-final rejection mailed on 08/07/2020. The broadly recited limitations fail to distinguish with Park Reference. 

	Claim 1 recites a limitation:
	“identify whether to use a result of the voice recognition based on whether the identified domain corresponds to the domain corresponding to the electronic device.”
	
	Please note that a term “whether” includes both a positive situation (yes) and negative situation (no), the claimed “whether to use” includes two situations: “to use” and “not to use”. Similarly, the claimed “whether … corresponds to…” includes two situations: “corresponds to” and “not corresponds to” 

	The above underlined limitation encompasses following situations listed below:

 	(1) use a result of the voice recognition based on the identified domain corresponds to the domain corresponding to the electronic device;
	(2) not use a result of the voice recognition based on the identified domain corresponds to the domain corresponding to the electronic device;
use a result of the voice recognition based on the identified domain not corresponds to the domain corresponding to the electronic device;
	(4) not use a result of the voice recognition based on the identified domain not corresponds to the domain corresponding to the electronic device;

	Park discloses a domain based speech recognition (Abstract, Fig. 4, Fig. 8B, [0031], [0034]). Park discloses when a voice command corresponds to the domain corresponding to the electronic device, use the result of voice recognition (Fig. 8B, [0045], [0059], when a user issues a voice command: “Drama Bigbang”, the system plays drama according to determined drama domain). Therefore, Park describes an example according to situation (1) and meets the claimed limitation: “identify whether to use a result of the voice recognition based on whether the identified domain corresponds to the domain corresponding to the electronic device”.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4-7, 10-12, 14-17 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Park et al. (US PG Pub. 2017/0076724, applicant submitted IDS, hereinafter referred to as Park).

Park discloses using a voice interface to perform different functions (Abstract, [0009-0013]). Park discloses recognizing keywords for each of plurality domains (Fig. 8A-8C). When a user speaks a voice command with predetermined keywords, the system determines domains related to the keywords and provides information regarding Fig. 10, [0109-0116]). Park reference was cited in the submitted PCT search report for the corresponding application (PCT/KR2019/002672) as marked as “X” type reference. 

Regarding claims 1 and 11, Park discloses a device and a method (Abstract, Fig. 4, user interacts with television using voice commands), comprising:
a voice input receiver configured to receive a user voice input ([0059], using voice commands to control different electronic devices such as a TV); a communicator comprising communication circuitry ([0048], connected to external speech recognition servers); a storage configured to store at least one keyword for each of a plurality of domains (Fig. 8B, #820, voice commands for different domains); and a processor configured to:
based on the user voice being received, obtaining keywords from a user's speech input to a speech input interface of the electronic device ([0031-0032], [0045], user speaks keywords such as “play”, “content”,  );
identifying a domain related to the obtained keywords based on the obtained keywords and the keywords stored in the electronic device ([0045], fig. 8A/8B, identifying a domain that has the keyword; for example, a recognized keyword “content” belongs to multiple domains including: “Drama”,  “Movies” and “Music”); and 
performing voice recognition using an engine of the electronic device based on a domain corresponding to the electronic device (Fig. 1, [0029-0031], recognizing user’s voice command based on a domain corresponds to keywords );
Abstract, Fig. 4, Fig. 8B, [0031], [0034], [0054], [0059], When user speaks “play …”, determining a domain is “Play”, “Drama” is drama domain. Used the result of voice recognition result for a TV).

Regarding claims 2 and 12, Park further discloses:
wherein in the obtaining of the keywords, words matched to at least one keyword for each of a plurality of domains are obtained as the keywords from the user's speech (Fig. 8A, each domain has different keywords; [0045], matching a keyword from user’s voice signal to domain related keywords). 

Regarding claims 4 and 14, Park further discloses:
wherein the processor is configured to identify the domain related to the obtained keywords based on at least one of a level in which keywords matched to the obtained keywords are present and priorities set for each domain ([0044-0045], determining some keywords match one domain and some keywords match multiple domains; this is the claimed “a level”; Note, Prior art only need to teach ONE alternative limitations recited using “at least one of”).

Regarding claims 5, 6, 15 and 16, these dependent claims further limit “priorities set for each domain” recited in parent claims 4 and 14, respectively. Since parent claims recite in limitations in alternative way using “at least ONE of”. Claims 5, 6, 15 and 16 limit a non-addressed alternative and does not affect the rejection to the addressed first alternative. 

Regarding claims 7 and 17, Park further discloses: 
wherein in the controlling the electronic device to perform speech recognition for the user's speech, the speech recognition for the user's speech is performed using an engine of the electronic device based on the identified domain when the identified domain corresponds to the electronic device, and the user's speech is transmitted to an engine of an external device based on the identified domain when the identified domain corresponds to the external device (Fig. 10, [0109-0119], transmitting user’s voice signal together with identified domain information to an external speech recognition server).

Regarding claims 10 and 20, Park further discloses:
wherein the external device is configured to perform the speech recognition using an engine of a specific domain of the plurality of domains ([0060-0068], fig. 10, [0109-0119],  speech recognition server uses domain information together with 
user’s voice signal containing keywords for recognizing user’s voice commands).

	Claim Rejections - 35 USC § 103
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Iyer (US PG Pub. 2019/0163785).


It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Park’s teaching with Lyer’s teaching to determine a domain based on the number of matched keywords. One having ordinary skill in the art would have been motivated to make such a modification to obtain a better result of speech recognition. 
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIALONG HE whose telephone number is (571)270-5359.  The examiner can normally be reached on Monday-Thursday, 7:00AM-4:30PM, ALT. Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIALONG HE/Primary Examiner, Art Unit 2659